ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the applicant’s application filed on 02/27/2020, the Specification, the Abstract, the claims and the Drawings were received. 

Allowed Claims
3.        After a thorough review of the claims and the applicant’s specification and performing an updated search of applicable prior art, pending claims 1-20 are in condition for allowance.

Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 14, and 20 are allowable over the prior art of record. The remaining claims are dependent of claims 1, 14, or 20 respectively, therefore, are allowed.

Regarding claim 1, the claim recites the limitations of: obtaining a plurality of images of the defined area from one or more image capture devices; computing, using a trained neural network, one or more types of products from an inference with each input image of the plurality of images, wherein the plurality of images are associated with a plurality of different locations in the defined area; determining, using the trained neural network, 

Regarding claims 14, and 20, each of them essentially incorporates the features of claim 1 and thus, is a unique combination of features that are not obvious over the art of record.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sunkavalli et, al: US 20210065440 A1. HEVER et al: US 20190304099. Gui et al: US 20210080531.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        3/4/2022